B27 (Official Form27) (12/09)


                                   United States Bankruptcy Court
                                _______ District Of                 New Jersey
        Maxine Atkinson
In re    aka Maxine Ponton
                    Debtor                                               Case No.    19-19277-VFP
                                                                         Chapter _J_

                             REAFFIRMATION AGREEMENTCOVER SHEET

This form must be completed in its entirety and filed, with the reaffirmation agreement attached,
within the time set under Rule 4008. It may be filed by any party to the reaffirmation agreement.

1.        Creditor's Name: Home Point Financial Corporation

2.        Amount of the debt subject to this reaffirmation agreement:
          $ 259,242.04 on the date of bankruptcy       $259,242.04 to be paid under reaffirmation agreement

3.        Annual percentage rate of interest: 5 .125 % prior to bankruptcy
           5.125 % under reaffirmation agreement ( _L Fixed Rate __ Adjustable Rate)
                                                                                   *Payment may change
4.        Repayment terms (if fixed rate): $ 2,500.35 *per month for    343 months  due to escrow

5.        Collateral, if any, securing the debt: Current market value: $ 240,000.00
          Description: 36 Ely Pl, East Orange, NJ 07017

6.       Does the creditor assert that the debt is nondischargeable? _Yes t/ No
(If yes, attach a declaration setting forth the nature of the debt and basis for the contention that the debt
is nondischargeable.)

 Debtor's Schedule I and J Entries                      Debtor's Income and Expenses
                                                        as Stated on Reaffirmation Agreement
 7A.      Total monthly income from $ 4)~ 34.00 7B.            Monthly income from all       $ y._, '2.   1 f-·er o
          Schedule I, line 16                                  soarces after payroll deductions

 8A.      Total monthly expenses        $ 41 :l !,zt.o 0 8B.   Monthly expenses
          from Schedule J, line 18

 9A.      Total monthly payments on $        (;)        9B. Total monthly payments on $ ~ .rDO r             3 $-
          reaffirmed debts not listed on                     reaffirmed debts not included in /
          Schedule J                                         monthly expenses
                                                        1OB. Net monthly income           · $      0
                                                             (Subtract sum of lines 8B and 9B from
                                                             line 7B. If total is less than zero, put the
                                                             number in brackets.)
B27 (Official Form27) (12/09)                                                                    Pagel

11.     Explain with specificity any difference between the income amounts (7 Aand 7B):
             tJ uYl e.

12.     Explain with specificity any difference between the expense amounts (8A and 8B):


        ~ *~ ~1 ~~~ .:ti~g!~ :-'lib~
      Ifline 11 or12 is completed, the undersigned debtor, and joint debtor if applicable, certifies that
any explanation contained on those lines is true and correct.

                          /fU.:         g / 1sfSU> l'f
        Signature of Debtor (only required if            Signa;$e of Joint Debtor (if applicable, and only
        line 11 or 12 is completed)                      required ifline 11 or 12 is completed)

Other Information

D      Check this box if the total on line 1OB is less than zero. If that number is less than zero, a
presumption of undue hardship arises (unless the creditor is a credit union) and you must explain with
specificity the sources of funds available to the Debtor to make the monthly payments on the
reaffirmed debt:       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




Was debtoµepresented by counsel during the course of negotiating this        ~·eaffirmation   agreement?
      v' Yes                     No

If debtor was represented by counsel during the course of negotiating this reaffirmation agreement, has
counsel exe5uted a certification (affidavit or declaration) in support of the reaffirmation agreement?
        v'Yes                         No




                                     FILER'S CERTIFICATION

     I hereby certify that the attached agreement is a true and correct copy of the reaffirmation
agreement between the parties identified on this Reaffirmation Agreement Cover Sheet.

                                                         /s/ D. Anthony Sottile
                                                         Signature

                                                         D. Anthony Sottile, Authorized Agent for Creditor
                                                         Print/Type Name & Signer's Relation to Case
B240A (Form B240A) (04/10)



                                                            Check one.
                                                              0 ~Sumption of Undue Hardship
                                                              ljyNo Presumption of Undue Hardship
                                                            See Debtor's Statement in Support of Reaffirmation,
                                                            Part II below, to determine which box to check.




                       UNITED STATES BANKRUPTCY COURT
                             _ _ _ _ _ _ _ District of         New Jersey

In re Maxine Atkinson; aka Maxine Po!J,t                                        Case No19-19277-VFP
               Debtor
                                                                           Chapter


                                REAFFIRMATION DOCUMENTS

                  Name of Creditor: Home Point Financial Corporation

                   a   Check this box if Creditor is a Credit Union


PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found
in Part V of this form.

A. Brief description of the original agreement being reaffirmed: 36 Ely Pl, East Orange, NJ 07017
                                                                                For example, auto loan

B. AMOUNT REAFFIRMED:

         The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may
         include unpaid principal, interest, and fees and costs (if any) arising on or before
              08/01/2019      , which is the date of the Disclosure Statement portion of this
         form (Part V).

          See the definition of "Amount Reaffirmed" in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is                               5.125      %.

         See definition of "Annual Percentage Rate" in Part V, Section C below.

         This is a (check one) eJ Fixed rate                     a    Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentage Rate disclosed here.
B240A, Reaffirmation Documents (04/10)                                                                Page2

                                                                                             *Payment may change
D. Reaffirmation Agreement Repayment Terms (check and complete one):                          due to escrow

                    $   2,500.35 *per month for _ _34_3__ months starting on_ _=-08=/=-0=l/=20"'"'1"""'9_ _
         0          Describe repayment terms, including whether future payment amount(s) may be
                    different from the initial payment amount. _ _ _ _ _ _ _ _ _ _ _ _ __




E. Describe the collateral, if any, securing the debt:

                    Description:                   36 Ely Pl, East Orange, NJ 07017
                    Current Market Value           $          240,000.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

          0 Yes. What was the purchase price for the collateral?         $_ _2;;._c_1.;o. _;5,'-"'-oo"-'-o-'--"'.o--"-o_ _

          0 No. What was the amount of the original loan?                $_ _ _ _ _ _ _ _ _

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms
on the reaffirmed debt and any related agreement:

                                           Terms as of the               Terms After                               *Payment may change
                                           Date of Bankruptcy            Reaffirmation                              due to escrow


          Balance due (including
           fees and costs)                 $ 259,242.04                  $ 259,242.04
          Annual Percentage Rate               5.125 %                      5.125 %
          Monthly Payment                  $ 2,500.35 *                  $ 2,500.35 *

H. 0 Check this box if the creditor is agreeing to provide you with additional future credit in
     connection with this Reaffirmation Agreement. Describe the credit limit, the Annual
     Percentage Rate that applies to future credit and any other terms on future purchases and
     advances using such credit: - - - - - - - - - - - - - - - - - - - - - -



PART II.            DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION
                    AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

         Check one.           1', Yes      0 No

B. Is the creditor a credit union?

         Check one.           0 Yes
B240A, Reaffirmation Documents (04/10)                                                Page3




C. If your answer to EITHER question A. or B. above is "No," complete 1. and 2. below.

   1.     Your present monthly income and expenses are:

         a. Monthly income from all sources after payroll deductions
         (take-home pay plus any other income)                                        $   lj-) 2 ~ 'f· OD
         b. Monthly expenses (including all reaffirmed debts except
         this one)                                                                    s ~ JsJ .. 6£,,.
          c. Amount available to pay this reaffirmed debt (subtract b. from a.)       s 2 ;-oo .. .>s;--
          d. Amount of monthly payment required for this reaffirmed debt              $ 2,500.35

         If the monthly payment on this reaffirmed debt (line d.) is greater than the amount you
         have available to pay this reaffirmed debt (line c.), you must check the box at the top of
         page one that says "Presumption of Undue Hardship." Otherwise, you must check the
         box at the top ofpage one that says "No Presumption of Undue Hardship. "

   2.    You believe that this reaffirmation agreement will not impose an undue hardship on you
         or your dependents because:

          Check one of the two statements below, if applicable:

          ~ You can afford to make the payments on the reaffirmed debt because your
                    monthly income is greater than your monthly expenses even after you include in
                    your expenses the monthly payments on all debts you are reaffirming, including
                    this one.

         0          You can afford to make the payments on the reaffirmed debt even though your
                    monthly income is less than your monthly expenses after you include in your
                    expenses the monthly payments on all debts you are reaffirming, including this
                    one, because:




         Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were "Yes," check the following
statement, i~plicable:

         .gl'       You believe this Reaffirmation Agreement is in your financial interest and you
                    can afford to make the payments on the reaffirmed debt.

Also, check the box at the top ofpage one that says "No Presumption of Undue Hardship."
B240A, Reaffirmation Documents (04/10)                                                               Page4

PART III. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I hereby certify that:

          (1)       I agree to reaffirm the debt described above.

          (2)       Before signing this Reaffirmation Agreement, I read the terms disclosed in this
                    Reaffirmation Agreement (Part I) and the Disclosure Statement, Instructions and
                    Definitions included in Part V below;

          (3)       The Debtor's Statement in Support of Reaffirmation Agreement (Part II above) is
                    true and complete;

          (4)       I am entering into this agreement voluntarily and am fully informed of my rights
                    and responsibilities; and

          (5)       I have received a copy of this completed and signed Reaffirmation Documents
                    form.
SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

Date    R/1.5..--/2.o 1C,                Signature           ~r                          ...
Date - - - - - -                         Signature-----------------
                                                  Joint Debtor, if any


Reaffirmation Agreement Terms Accepted by Creditor:
Creditor Home Point Financial Corporation            clo Sottile & Barile, P.O. Box 476, Loveland, OH 45140
                  Print Name                                                Address

       D. Anthony Sottile, Authorized Agent          Isl D. Anthony Sottile
             Print Name ofRepresentative                       Signature                                     Date


PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)
  To be filed only if the attorney represented the debtor during the course ofnegotiating this agreement.

I hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by
the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement.

0 A presumption of undue hardship has been established with respect to this agreement. In my
opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page I and the creditor is not

a Cre~ U~~~    C\                                    ~ ;Ss:"'J~
Date J>\,il3\=l- \Signature of Debtor's Attorney_ __ _ , , - - - - - - - - - - .
                                                    . , 'LET LA\VTU'q~·£. ESQ •.
                  Print Name of Debtor's Attorney    NO\          ·r 1;. ,. •.•. !. ,,w J~ric~
                                                                An Attorney At La« e ' •. ..;. ".;1,1:1-
                                                                      60 f..-ergrecn Pla-. · .. r.1
                                                                           East ()range. ~'    811" 'l>
                                                                                (973) 6,--?]],•
B240A, Reaffirmation Documents (04/10)                                                  Page5



PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation
Agreement (Part I above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to
make sure the decision is in your best interest. If these steps, which are detailed in the
Instructions provided in Part V, Section B below, are not completed, the Reaffirmation
Agreement is not effective, even though you have signed it.

A.        DISCLOSURE STATEMENT
     I.   What are your obligations if you reaffirm a debt? A reaffirmed debt remains your
          personal legal obligation to pay. Your reaffirmed debt is not discharged in your
          bankruptcy case. That means that if you default on your reaffirmed debt after your
          bankruptcy case is over, your creditor may be able to take your property or your wages.
          Your obligations will be determined by the Reaffirmation Agreement, which may have
          changed the terms of the original agreement. If you are reaffirming an open end credit
          agreement, that agreement or applicable law may permit the creditor to change the terms
          of that agreement in the future under certain conditions.

     2.   Are you required to enter into a reaffirmation agreement by any law? No, you are
          not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your
          best interest. Be sure you can afford the payments that you agree to make.

     3.   What if your creditor has a security interest or lien? Your bankruptcy discharge does
          not eliminate any lien on your property. A "lien" is often referred to as a security
          interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
          referred to as collateral. Even if you do not reaffirm and your personal liability on the
          debt is discharged, your creditor may still have a right under the lien to take the collateral
          if you do not pay or default on the debt. If the collateral is personal property that is
          exempt or that the trustee has abandoned, you may be able to redeem the item rather than
          reaffirm the debt. To redeem, you make a single payment to the creditor equal to the
          current value of the collateral, as the parties agree or the court determines.

     4.   How soon do you need to enter into and file a reaffirmation agreement? If you
          decide to enter into a reaffirmation agreement, you must do so before you receive your
          discharge. After you have entered into a reaffirmation agreement and all parts of this
          form that require a signature have been signed, either you or the creditor should file it as
          soon as possible. The signed agreement must be filed with the court no later than 60 days
          after the first date set for the meeting of creditors, so that the court will have time to
          schedule a hearing to approve the agreement if approval is required. However, the court
          may extend the time for filing, even after the 60-day period has ended.

     5.   Can you cancel the agreement? You may rescind (cancel) your Reaffirmation
          Agreement at any time before the bankruptcy court enters your discharge, or during the
          60-day period that begins on the date your Reaffirmation Agreement is filed with the
          court, whichever occurs later. To rescind (cancel) your Reaffirmation Agreement, you
          must notify the creditor that your Reaffirmation Agreement is rescinded (or canceled).
          Remember that you can rescind the agreement, even if the court approves it, as long as
          you rescind within the time allowed.
B240A, Reaffirmation Documents (04/10)                                                  Page6


     6.   When will this Reaffirmation Agreement be effective?

          a. If you were represented by an attorney during the negotiation of your
          Reaffirmation Agreement and

                    i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes
                    effective when it is filed with the court unless the reaffirmation is presumed to be
                    an undue hardship. If the Reaffirmation Agreement is presumed to be an undue
                    hardship, the court must review it and may set a hearing to determine whether you
                    have rebutted the presumption of undue hardship.

                    ii. if the creditor is a Credif Union, your Reaffirmation Agreement becomes
                    effective when it is filed with the court.

          b. If you were not represented by an attorney during the negotiation of your
          Reaffirmation Agreement, the Reaffirmation Agreement will not be effective unless the
          court approves it. To have the court approve your agreement, you must file a motion.
          See Instruction 5, below. The court will notify you and the creditor of the hearing on
          your Reaffirmation Agreement. You must attend this hearing, at which time thejudge
          will review your Reaffirmation Agreement. If the judge decides that the Reaffirmation
          Agreement is in your best interest, the agreement will be approved and will become
          effective. However, if your Reaffirmation Agreement is for a consumer debt secured by
          a mortgage, deed of trust, security deed, or other lien on your real property, like your
          home, you do not need to file a motion or get court approval of your Reaffirmation
          Agreement.

     7.   What if you have questions about what a creditor can do? If you have questions
          about reaffirming a debt or what the law requires, consult with the attorney who helped
          you negotiate this agreement. If you do not have an attorney helping you, you may ask
          the judge to explain the effect of this agreement to you at the hearing to approve the
          Reaffirmation Agreement. When this disclosure refers to what a creditor "may" do, it is
          not giving any creditor permission to do anything. The word "may" is used to tell you
          what might occur if the law permits the creditor to take the action.

B.        INSTRUCTIONS

     1.   Review these Disclosures and carefully consider your decision to reaffirm. If you want
          to reaffirm, review and complete the information contained in the Reaffirmation
          Agreement (Part I above). If your case is a joint case, both spouses must sign the
          agreement if both are reaffirming the debt.

     2.   Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part TT above).
          Be sure that you can afford to make the payments that you are agreeing to make and that
          you have received a copy of the Disclosure Statement and a completed and signed
          Reaffirmation Agreement.

     3.   If you were represented by an attorney during the negotiation of your Reaffirmation
          Agreement, your attorney must sign and date the Certification By Debtor's Attorney
          (Part IV above).

     4.   You or your creditor must file with the court the original of this Reaffirmation
          Documents packet and a completed Reaffirmation Agreement Cover Sheet (Official
          Bankruptcy Form 27).

     5.   Ifyou are not represented by an attorney, you must also complete and file with the court
          a separate document entitled "Motion for Court Approval ofReaffirmation Agreement"
          unless your Reaffirmation Agreement is for a consumer debt secured by a lien on your
          real property, such as your home. You can use Form B240B to do this. ·
B240A, Reaffirmation Documents (04110)                                                 Page7




·C.        DEFINITIONS

      1.   "Amount Reaffirmed" means the total amount of debt that you are agreeing to pay
           (reaffirm) by entering into this agreement. The total amount of debt includes any unpaid
           fees and costs that you are agreeing to pay that arose on or before the date of disclosure,
           which is the date specified in the Reaffirmation Agreement (Part I, Section B above).
           Your credit agreement may obligate you to pay additional amounts that arise after the
           date of this disclosure. You should consult your credit agreement to determine whether
           you are obligated to pay additional amounts that may arise after the date of this
           disclosure.

      2.   "Annual Percentage Rate" means the interest rate on a loan expressed under the rules
           required by federal law. The annual percentage rate (as opposed to the "stated interest
           rate") tells you the full cost of your credit including many of the creditor's fees and
           charges. You will find the annual percentage rate for your original agreement on the
           disclosure statement that was given to you when the loan papers were signed or on the
           monthly statements sent to you for an open end credit account such as a credit card.

      3.   "Credit Union" means a financial institution as defined in 12 U.S.C. § 461(b)(l)(A)(iv).
           It is owned and controlled by and provides financial services to its members and typically
           uses words like "Credit Union" or initials like "C.U." or "F.C.U." in its name.




                                   Click Here to Return to the Questionnaire
